Citation Nr: 1517049	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for alcoholism, claimed as secondary to a psychiatric disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Phoenix, Arizona VA Regional Office (RO).
The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD and depression specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment in the past for other acquired psychiatric disorders.  The Board thus finds that, pursuant to Clemons, the Veteran's claim is more accurately characterized as one for any acquired psychiatric disorder.  Id.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran suffers from PTSD as a result of a verified or corroborated stressor which occurred during service.

2.  An acquired psychiatric disorder, including depression, was not shown in service or for many years thereafter, and there is no competent and probative opinion suggesting a link between a psychiatric disorder and service. 

3.  The Veteran's claimed alcoholism is the result of his own willful misconduct or alcohol abuse; service connection is not currently in effect for any disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder including PTSD and depression are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for primary alcoholism or for alcoholism as secondary to a service-connected disability is precluded as a matter of law.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  



VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Here, the Veteran was sent a letter in September 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for psychological problems.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to psychological problems until many years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board additionally notes that the stressor claimed by this Veteran is not related to the Veteran's fear of hostile military or terrorist activity; thus, 38 C.F.R. § 3.304(f)(3) does not apply and does not trigger the duty to assist concerning any necessary medical opinion.  Sanchez-Navarro v. McDonald, 774 F.3d 1380, 1383 (Fed. Cir. 2014).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regulations and Analysis

Psychiatric Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Veteran contends that he has PTSD due to being consistently discriminated against in his job assignments; and more specifically, not being allowed to be a military policeman due to his resident alien status.  He further indicated in a May 2012 statement that when he received orders after basic training in August 1972, the first set of orders were to miliary police school; those were rescinded because he was a resident alien; and a third set of orders sent him to infantry training at Fort Jackson, South Carolina.  He indicated in his September 2010 claim that he developed PTSD, depressive disorder and alcoholism due to this change in orders.  He also indicated that as a result of this PTSD, depression and alcoholism, he was forced out of the job market from 1993 to 1998.

Turning to the evidence of record, the Veteran's service treatment records indicate no treatment for psychological problems.  His induction examination in September 1971 indicates that he reported depression or excessive worry prior to entering active service; however, this was not noted by a medical professional at induction.  His Report of Medical Examination at separation, dated January 1974, indicates no psychiatric abnormality.  An August 1977 Report of Medical History, for ROTC purposes, indicates that the Veteran reported no depression or excessive worrying.  The physician indicated that the Veteran smoked 3/4 of a pack of cigarettes a day, had smoked pot once in 1971 and that he seldom used alcohol.

A November 1973 enlisted efficiency report, contained in the Veteran's personnel records, indicates that the Veteran "did an outstanding job" and "continued his development and improvement throughout his tour of duty."  Additionally, he was "dependable and trustworthy" and was a "credit to his facility."  The Veteran was rated as outstanding in the areas of adaptability, attitude, initiative, and duty performance with excellent ratings in leadership and responsibility.

There is substantial evidence concerning the Veteran's psychiatric treatment from approximately 1990 to 1999; both from Social Security records and from the private providers directly.  There is no indication that the Veteran received psychiatric treatment or had psychiatric problems prior to 1990.

A March 1992 letter from the Veteran's physician indicates that he had a traumatic incident about 18 months prior when he was accused of being a racketeer in the context of his work as an attorney.  The Veteran reported an inability to function due to being overwhelmed by the civil lawsuit against him in this context.  The provider indicated that he had no psychiatric treatment prior to 1990; additionally, there was no history of alcohol or drug abuse.  He had been an attorney for ten years and had been married for seventeen years.  The provider also indicated that, "coming to the US caused variable degrees of loss of confidence, seeing himself as an outsider until he went into the service for two years and got an honorable discharge."  The Veteran was diagnosed with Major Depressive Disorder, Obsessive Compulsive personality type and severe situational disturbance involving a criminal lawsuit that was impacting the other psychiatric diagnoses.

A June 1998 letter to the State Bar of Arizona from the Veteran's psychologist indicates that the Veteran began seeing the provider in January 1991.  The Veteran reported that he was being sued and since the onset of the suit, he had found it increasingly difficult to concentrate and complete his work.  The Veteran found it particularly disturbing that he was being called a criminal and a racketeer in the context of the lawsuit against him.  The Veteran was treated for severe depression as well as anorexia and was placed on antidepressant medication.  In June 1996, the Veteran was placed on lithium to stabilize his moods as there was a possibility of Bipolar Disorder.

The Veteran's trial ended in a mistrial in October 1997.  The provider went on to indicate that in late 1997 and early 1998, the Veteran no longer demonstrated symptoms of significant depression.  The provider indicated that the Veteran's diagnosis (at the time of the letter) was Major Depressive Disorder in remission and that his PTSD had resolved.  

The Veteran submitted a lay statement dated May 2012.  The writer, it's unclear what the relationship between the Veteran and the writer of the letter is, indicates that the writer met the Veteran in late spring/early summer of 1974.  The writer indicates that whenever it was discussed that the Veteran was not allowed to do military police training, he would become depressed; further indicating that the Veteran's depression and alcoholism arose from his Army experience.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from PTSD, or any other psychiatric disability, as a result of a verified or corroborated stressor occurring during military service or any incident of service. 

Firstly, there is no indication that the Veteran has been diagnosed with a psychiatric disability during the relevant period, but medical records instead indicate that the Veteran had been previously diagnosed with the disorder, with resolution of symptomatology in 1998.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Service connection cannot be granted for a diagnosis of a disability by history.  Id.

Concerning the lay statement which the Veteran submitted, the Board does not find the statement credible.  At his separation examination in 1974, the Veteran denied having depression or excessive worry.  On a Reserve examination in 1977, he again denied depression or excessive worry and the examiner reported that the Veteran seldom drank alcohol, though he admitted to smoking pot prior to service.  The Board finds the contemporaneous reports more convincing than the lay statement made many years later in support of the Veteran's claim for compensation.  The 1977 Reserve examination report is especially probative as the Veteran shared with the examiner his past use of pot, but denied anything other than occasional alcohol use and no psychiatric disability was found on examination in 1974 and 1977.  When seen for psychiatric treatment in the early 1990s, the Veteran denied past alcohol or drug abuse and pointed to recent events involving his employment as the source of his distress.  He shared that he saw himself as an outsider until he went into service and received an honorable discharge (reflecting service was a positive experience).  The Board does not find the lay statement credible or probative.  

There is no verification of a stressor in the record and the preponderance of the evidence indicates that the Veteran's PTSD diagnoses of record (historical) were based on a lawsuit many years after service.  The Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide that evidence, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the Veteran has provided no such corroboration.

Finally, the evidence of record contains no competent and probative evidence of in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability fails on that basis.  Furthermore, the lack of credible evidence of an in-service injury or psychiatric complaints combined with a lack of credible evidence of psychiatric symptoms or treatment for many years after service weighs heavily against a finding that any current psychiatric disability was initially manifested during service and has continued since service.  The Board additionally observes that the Veteran's in-service efficiency report indicates that he was more than competent during active duty.  The Board additionally notes that there is also no indication that the Veteran had any psychiatric disability which manifested within one year of service.  The Veteran was in an ROTC program subsequent to his active duty period, documents from that time period indicate that he had no psychiatric abnormalities and seldom drank alcohol.  

Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection. The Veteran's claim for service connection for a psychiatric disability, to include PTSD and depression, therefore fails on that basis.

To summarize, the preponderance of the probative and competent evidence of record indicates that the Veteran had symptoms of PTSD and depression in the 1990s, related to occupational difficulties after he was accused of racketeering while acting as an attorney.  There is no indication of a current disability, no corroboration of a claimed stressor during military service, and no indication of psychiatric treatment or symptomatology during service or for many years after service.

 The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alcoholism

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a) (2014). 

The Veteran's claim for direct service connection for alcohol abuse must be denied. The law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is dispositive of the claim, it should be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law). 

As to the Veteran's claim of service connection for alcoholism as secondary to PTSD or another acquired psychiatric disorder, the Board observes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 . The Board further notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, service connection is not in effect for any psychiatric disability and the Veteran is not service-connected for any disability whatsoever.  Hence, as a matter of law, service connection for alcoholism as secondary to a service-connected disability is without legal merit, and must be denied.  See Sabonis.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is denied.

Entitlement to service connection for alcoholism, claimed as secondary to a psychiatric disability, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


